DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 1-16 in the reply filed on 3/17/2022 is acknowledged.
3. 	Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species. 
4. 	Applicant cancelled claims 17-20; and added claims 21-24.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 10, 12, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fung et al. (US 2017/0154958) (hereafter Fung).
Regarding claim 9, Fung discloses a method for forming the semiconductor structure, comprising: 
forming a first fin structure (left 30 in Fig. 3, paragraph 0022) and a second fin structure (right 30 in Fig. 3) over a substrate 10 (Fig. 3, paragraph 0010), the first fin structure (left 30 in Fig. 3) including a first silicon germanium layer (bottom 20 in Fig. 2, paragraph 0016, wherein “Si.sub.1-xGe.sub.x, where x is more than about 0.3”), a silicon layer (bottom 25 in Fig. 2, paragraph 0016, wherein “Si”) and a second silicon germanium layer (second bottom 20 in Fig. 2, paragraph 0016, wherein “Si.sub.1-xGe.sub.x, where x is more than about 0.3”) sequentially stacked; 
forming an insulating material 41 (Fig. 4, paragraph0025) to surround the first fin structure (left 30 in Fig. 4) and the second fin structure (right 30 in Fig. 4);
removing (see Fig. 10B, paragraph 0037) the second silicon germanium layer (second bottom 20 in Fig. 10B) of the first fin structure, thereby exposing an upper surface of the silicon layer (bottom 25 in Fig. 10B) of the first fin structure; 
recessing (see Fig. 5 and paragraph 0027) the insulating material 40 (Fig. 4); 
etching (see Fig. 9A, paragraph 0036) the first fin structure (left stack of 20 and 25 in Fig. 9A) and the second fin structure (right stack of 20 and 25 in Fig. 9A) to form a first source/drain recess (left 60 in Fig. 9C) and a second source/drain recess (right 60 in Fig. 9C) respectively; and 
forming a first source/drain feature (portion of 80 contacting left 70 in Fig. 12, paragraph 0043) from the first source/drain recess and a second source/drain feature (portion of 80 contacting right 70 in Fig. 12, paragraph 0043) from the second source/drain recess.  
Regarding claim 10, Fung further discloses the method for forming the semiconductor structure as claimed in claim 9, wherein the upper surface of the silicon layer (bottom 25 in Fig. 10A) of the first fin structure (left stack of 20 and 25 in Fig. 10A) is located below an upperBIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/885,871Docket No.: 0941-4374PUS1Reply dated March 17, 2022Page 5 of 10Reply to Office Action of February 1, 2022 surface of the second fin structure (right stack of 20 and 25 in Fig. 10A) after removing (see Figs. 10A-10C, paragraph 0037) the second silicon germanium layer (second bottom 20 in Fig. 10B) of the first fin structure.  
Regarding claim 12, Fung further discloses the method for forming the semiconductor structure as claimed in claim 9, wherein the second silicon germanium layer (second bottom 20 in Fig. 10B) of the first fin structure is removed (see paragraph 0052, wherein “wet etchant such as, but not limited to, ammonium hydroxide (NH.sub.4OH), tetramethylammonium hydroxide (TMAH), ethylenediamine pyrocatechol (EDP), or potassium hydroxide (KOH) solution”) using an ammonia hydroxide-hydrogen peroxide-water mixture (APM), ammonium hydroxide (NH40H), tetramethylammonium hydroxide (TMAH), ethylenediamine pyrocatechol (EDP), and/or potassium hydroxide (KOH) solutions.  
Regarding claim 21, Fung discloses a method for forming the semiconductor structure, comprising: BIRCH, STEWART, KOLASCH & BIRCH, LIlPGH/GH/ghApplication No.: 16/885,871Docket No.: 0941-4374PUS1 Reply dated March 17, 2022Page 7 of 10 Reply to Office Action of February 1, 2022 
forming a stack (bottom 20, bottom 25, second bottom 20, and second bottom 25 in Fig. 2) in which a first semiconductor layer (bottom 20 in Fig. 2, paragraph 0014), a second semiconductor layer (bottom 25 in Fig. 2, paragraph 0014), a third semiconductor layer (second bottom 20 in Fig. 2, paragraph 0014) and a fourth semiconductor layer (second bottom 25 in Fig. 2, paragraph 0014) sequentially stacking over a substrate (element number is not shown in Fig. 2 but see 10 in Fig. 2, paragraph 0014); 
forming a fifth semiconductor layer (top 25 in Fig. 2, paragraph 0014) adjacent to the stack (bottom 20, bottom 25, second bottom 20, and second bottom 25 in Fig. 2); 
removing (see Fig. 9A, paragraph 0036) the fourth semiconductor layer (second bottom 25 in Fig. 7) of the stack and a portion of the fifth semiconductor layer (top 25 in Fig. 7); 
etching (see Fig. 3, paragraph 0022) the stack (bottom 20, bottom 25, second bottom 20, and second bottom 25 in Fig. 2) and the fifth semiconductor layer (top 25 in Fig. 2) to form a first fin structure (left 30 in Fig. 3) and a second fin structure (right 30 in Fig. 3), respectively; 
removing (see Fig. 9A, paragraph 0036) the third semiconductor layer (second bottom 20 in Fig. 7) of the first fin structure (left stack of 20 and 25 in Fig. 9A) to expose the second semiconductor layer (bottom 25 in Fig. 2, paragraph 0014) of the first fin structure (left stack of 20 and 25 in Fig. 9A); and 
forming a dummy gate dielectric layer 52 (Fig. 7, paragraph 0048) over the first fin structure (left stack of 20 and 25 in Fig. 7) and the second fin structure (right stack of 20 and 25 in Fig. 7); and 
forming a dummy gate electrode layer 54 (Fig. 7, paragraph 0048) over the dummy gate dielectric layer 52 (Fig. 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fung as applied to claim 9 above, and further in view of Chen et al. (US 2018/0366375) (hereafter Chen).
Regarding claim 13, Fung further discloses the method for forming the semiconductor structure as claimed in claim 9, however Fung does not disclose the first source/drain feature is doped with an n-type dopant and the second source/drain feature is doped with a p-type dopant.  
Chen discloses the first source/drain feature (see paragraph 0036, wherein “the S/D features include silicon doped with phosphorous for forming S/D features for an n-type FET”; and see n-type FET 1202 in Fig. 11B and paragraph 0036) is doped with an n-type dopant and the second source/drain feature (see paragraph 0036, wherein “the S/D features includes silicon-germanium (SiGe) doped with boron for forming S/D features for a p-type FET”; and see p-type FET 1204 in Fig. 11B and paragraph 0036) is doped with a p-type dopant.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fung to include that the first source/drain feature is doped with an n-type dopant and the second source/drain feature is doped with a p-type dopant, as taught by Chen, since the epitaxial material is doped to provide the conductivity of the source and drain regions.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fung as applied to claim 9 above, and further in view of Cheng et al. (US 2019/0131431) (hereafter Cheng).
Regarding claim 15, Fung further discloses the method for forming the semiconductor structure as claimed in claim 9, further comprising, before forming the first source/drain feature (portion of 80 contacting left 70 in Fig. 12, paragraph 0043) and the second source/drain feature (portion of 80 contacting right 70 in Fig. 12, paragraph 0043).  
Fung does not disclose recessing the first silicon germanium layer to form a notch; and forming an inner spacer layer in the notch.  
Cheng disclose recessing (see Fig. 8A, paragraph 0077) the first silicon germanium layer (bottom 20 in Fig. 8A) to form a notch 22 (Fig. 7A, paragraph 0077); and forming an inner spacer layer 35 (Fig. 10A, paragraph 0079) in the notch.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fung to include recessing the first silicon germanium layer to form a notch; and forming an inner spacer layer in the notch, as taught by Cheng, since the first insulating layer 35 (Cheng, Fig. 10A, paragraph 0091) functions as an etch-stop layer for etching of the first semiconductor layers 20 (Cheng, Fig. 10A, paragraph 0091). 

Allowable Subject Matter
Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Fung et al. (US 2017/0154958), discloses forming a polishing stop layer (top 25 in Fig. 2, paragraph 0014) over the stack (bottom 20, bottom 25, second bottom 20, and second bottom 25 in Fig. 2) and a dummy layer 15 (Fig. 2, paragraph 0021) over the polishing stop layer (top 25 in Fig. 2); recessing (see Fig. 3, paragraph 0022) the dummy layer 15 (Fig. 2), the polishing stop layer (top 25 in Fig. 2), and the stack (bottom 20, bottom 25, second bottom 20, and second bottom 25 in Fig. 2) to form a recess (recess between 30 in Fig. 3); and patterning (see Fig. 3, paragraph 0022) the polishing stop layer (top 25 in Fig. 2) and the stack (bottom 20, bottom 25, second bottom 20, and second bottom 25 in Fig. 2) into a first fin structure (left 30 in Fig. 3) but fails to disclose forming a third semiconductor layer to fill the recess; planarizing the dummy layer and the third semiconductor layer until the polishing stop layer is exposed; and patterning the third semiconductor layer into a second fin structure. Additionally, the prior art does not teach or suggest a method for forming a semiconductor structure, comprising: forming a third semiconductor layer to fill the recess; planarizing the dummy layer and the third semiconductor layer until the polishing stop layer is exposed; and patterning the third semiconductor layer into a second fin structure in combination with other elements of claim 1.

A closest prior art, Fung et al. (US 2017/0154958), discloses a method for forming a semiconductor structure, comprising: forming a stack (bottom 20, bottom 25, second bottom 20, and second bottom 25 in Fig. 2) over a substrate (element number is not shown in Fig. 2 but see 10 in Fig. 2, paragraph 0014), the stack (bottom 20, bottom 25, second bottom 20, and second bottom 25 in Fig. 2) including alternating first semiconductor layers (bottom 20 and second bottom 20 in Fig. 2) and second semiconductor layers (bottom 25 and second bottom 25 in Fig. 2); forming a polishing stop layer (top 25 in Fig. 2, paragraph 0014) over the stack (bottom 20, bottom 25, second bottom 20, and second bottom 25 in Fig. 2) and a dummy layer 15 (Fig. 2, paragraph 0021) over the polishing stop layer (top 25 in Fig. 2); recessing (see Fig. 3, paragraph 0022) the dummy layer 15 (Fig. 2), the polishing stop layer (top 25 in Fig. 2), and the stack (bottom 20, bottom 25, second bottom 20, and second bottom 25 in Fig. 2) to form a recess (recess between 30 in Fig. 3); patterning (see Fig. 3, paragraph 0022) the polishing stop layer (top 25 in Fig. 2) and the stack (bottom 20, bottom 25, second bottom 20, and second bottom 25 in Fig. 2) into a first fin structure (left 30 in Fig. 3); removing the first semiconductor layers (bottom 20 and second bottom 20 in Fig. 2) of the first fin structure (left 30 in Fig. 3) to form nanostructures 20 (Fig. 2); and forming a gate stack 50 (Fig. 7, paragraph 0030) across the nanostructures 20 (Fig. 7) and the second fin structure (right 30 in Fig. 7) but fails to teach forming a third semiconductor layer to fill the recess; planarizing the dummy layer and the third semiconductor layer until the polishing stop layer is exposed; and patterning the third semiconductor layer into a second fin structure as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-7 depend on claim 1.

3. 	Claims 11, 14, 16, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

4. 	Claim 11 would be allowable because a closest prior art, Fung et al. (US 2017/0154958), discloses forming a dummy gate structure 54 (Fig. 10A, paragraph 0030) across the first fin structure (left stack of 20 and 25 in Fig. 10A) and the second fin structure (right stack of 20 and 25 in Fig. 10A); and forming a gate spacer layer 55 (Fig. 10A, paragraph 0033) along a sidewall of the dummy gate structure 54 (Fig. 10A) but fails to disclose the gate spacer layer is in contact with the upper surface of the silicon layer of the first fin structure. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for forming the semiconductor structure, comprising: the gate spacer layer is in contact with the upper surface of the silicon layer of the first fin structure. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for forming the semiconductor structure, comprising: the gate spacer layer is in contact with the upper surface of the silicon layer of the first fin structure in combination with other elements of the base claim 9. 
In addition, claim 14 would be allowable because a closest prior art, Fung et al. (US 2017/0154958), discloses forming a first source/drain feature (portion of 80 contacting left 70 in Fig. 12, paragraph 0043) from the first source/drain recess and a second source/drain feature (portion of 80 contacting right 70 in Fig. 12, paragraph 0043) from the second source/drain recess but fails to disclose an upper surface of the first source/drain feature is located below an upper surface of the second source/drain feature. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for forming the semiconductor structure, comprising: an upper surface of the first source/drain feature is located below an upper surface of the second source/drain feature in combination with other elements of the base claim 9.
Moreover, claim 16 would be allowable because a closest prior art, Fung et al. (US 2017/0154958), discloses forming the first fin structure (left 30 in Fig. 4) and the second fin structure (right 30 in Fig. 4) comprises: forming a stack (bottom 20, bottom 25, second bottom 20, and second bottom 25 in Fig. 2) over the substrate (element number is not shown in Fig. 2 but see 10 in Fig. 2, paragraph 0014), the stack (bottom 20, bottom 25, second bottom 20, and second bottom 25 in Fig. 2) including the first silicon germanium layer (bottom 20 in Fig. 2, paragraph 0016, wherein “Si.sub.1-xGe.sub.x, where x is more than about 0.3”), the silicon layer (bottom 25 in Fig. 2, paragraph 0016, wherein “Si”), the second silicon germanium layer (second bottom 20 in Fig. 2, paragraph 0016, wherein “Si.sub.1-xGe.sub.x, where x is more than about 0.3”) and a second silicon layer (second bottom 25 in Fig. 2, paragraph 0016, wherein “Si”) sequentially stacked; and etching (see Fig. 3, paragraph 0022) the stack (bottom 20, bottom 25, second bottom 20, and second bottom 25 in Fig. 2) to form a recess but fails to disclose growing a third silicon layer from the recess; planarizing the stack and the third silicon layer to remove the second silicon layer of the stack, and etching the stack and the third silicon layer to from the first fin structure and the second fin structure respectively. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for forming the semiconductor structure, comprising: growing a third silicon layer from the recess; planarizing the stack and the third silicon layer to remove the second silicon layer of the stack, and etching the stack and the third silicon layer to from the first fin structure and the second fin structure respectively in combination with other elements of the base claim 9.
Moreover, claim 22 would be allowable because a closest prior art, Fung et al. (US 2017/0154958), discloses forming a patterned mask layer (15A and 15B in Fig. 3, paragraph 0021) over the stack (bottom 20, bottom 25, second bottom 20, and second bottom 25 in Fig. 2) and the fifth semiconductor layer (top 25 in Fig. 7) before etching (see Fig. 3, paragraph 0022) the stack (bottom 20, bottom 25, second bottom 20, and second bottom 25 in Fig. 2) and the fifth semiconductor layer (top 25 in Fig. 2) to form the first fin structure (left 30 in Fig. 3) and the second fin structure (right 30 in Fig. 3), respectively; forming an insulating material 95 (Fig. 13, paragraph 0045) to surround the first fin structure (not shown in Fig. 13 but see left stack of 20 and 25 in Fig. 10A) and the second fin structure (not shown in Fig. 13 but see right stack of 20 and 25 in Fig. 10A); removing (see Fig. 4, paragraph 0025) the patterned mask layer (15A and 15B in Fig. 3); and recessing (see Fig. 17, paragraph 0062) the insulating material 95 (Fig. 16) to expose sidewalls of the first fin structure (left 30 in Fig. 5) and sidewalls of the second fin structure (right 30 in Fig. 5) but fails to disclose recessing the insulating material to expose sidewalls of the first fin structure and sidewalls of the second fin structure after removing the third semiconductor layer of the first fin structure. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for forming the semiconductor structure, comprising: recessing the insulating material to expose sidewalls of the first fin structure and sidewalls of the second fin structure after removing the third semiconductor layer of the first fin structure in combination with other elements of the base claim 21.
Furthermore, claim 23 would be allowable because a closest prior art, Fung et al. (US 2017/0154958), discloses the dummy gate dielectric layer 52 (Fig. 7, paragraph 0048) includes a first portion directly over an upper surface of the first fin structure (left stack of 20 and 25 in Fig. 7) and a second portion directly over the second fin structure (right stack of 20 and 25 in Fig. 7) but fails to disclose the first portion of the dummy gate dielectric layer is lower than the second portion of the dummy gate dielectric layer. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for forming the semiconductor structure, comprising: the first portion of the dummy gate dielectric layer is lower than the second portion of the dummy gate dielectric layer in combination with other elements of the base claim 21.
Lastly, claim 24 would be allowable because a closest prior art, Fung et al. (US 2017/0154958), discloses forming a stack (bottom 20, bottom 25, second bottom 20, and second bottom 25 in Fig. 2) in which a first semiconductor layer (bottom 20 in Fig. 2, paragraph 0014), a second semiconductor layer (bottom 25 in Fig. 2, paragraph 0014), a third semiconductor layer (second bottom 20 in Fig. 2, paragraph 0014) and a fourth semiconductor layer (second bottom 25 in Fig. 2, paragraph 0014) sequentially stacking over a substrate (element number is not shown in Fig. 2 but see 10 in Fig. 2, paragraph 0014); and forming a fifth semiconductor layer (top 25 in Fig. 2, paragraph 0014) adjacent to the stack (bottom 20, bottom 25, second bottom 20, and second bottom 25 in Fig. 2) but fails to disclose the fifth semiconductor layer is in direct contact with sidewalls of the first semiconductor layer, the second semiconductor layer, the third semiconductor layer and the fourth semiconductor layer of the stack. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for forming the semiconductor structure, comprising: the fifth semiconductor layer is in direct contact with sidewalls of the first semiconductor layer, the second semiconductor layer, the third semiconductor layer and the fourth semiconductor layer of the stack in combination with other elements of the base claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        

/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813